

Exhibit 10.1


EXECUTION VERSION


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED DEALER MANAGER AGREEMENT


This First Amendment to the Second Amended and Restated Dealer Manager Agreement
(this “Amendment”) is effective as of June 15, 2017, by and among Sierra Income
Corporation, a Maryland corporation (the “Company”) that has elected to be
treated as a business development company (a “BDC”) under the Investment Company
Act of 1940, as amended, and the rules and regulations thereunder (collectively,
the “Investment Company Act”), SIC Advisors LLC, a Delaware limited liability
company (the “Advisor”) and SC Distributors, LLC, a Delaware limited liability
company (the “Dealer Manager”). The Company, the Advisor and the Dealer Manager
are collectively referred to herein as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning set forth in the Dealer Manager
Agreement (defined below).
WHEREAS, the Parties previously entered into that certain Second Amended and
Restated Dealer Manager Agreement, dated as of March 3, 2016 (the “Dealer
Manager Agreement”); and
WHEREAS, pursuant to Section 13.6(a) of the Dealer Manager Agreement, the
Parties desire to amend the Dealer Manager Agreement in order to revise Section
5.1 of the Dealer Manager Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
1.
Amendment to Section 5.1. Section 5.1 of the Dealer Manager Agreement is hereby
amended and restated in its entirety as follows:

5.1 Compensation.
 
(a) Selling Commissions. Subject to volume discounts and other special
circumstances described in or otherwise provided in the “Plan of Distribution”
section of the Prospectus or this Section 5.1, the Company will pay to the
Dealer Manager selling commissions in an amount of up to 3.0% of the gross
proceeds of the Offered Shares sold, which commissions will be reallowed to the
Participating Dealer that sold the Offered Shares giving rise to such
commissions, as described more fully in the Participating Dealer Agreement
entered into with such Participating Dealer. The Company will not pay to the
Dealer Manager any selling commissions in respect of the purchase of any shares
sold pursuant to Sections 5.1(d) below or shares issued pursuant to the
Company’s distribution reinvestment plan (“DRIP”).


(b) Dealer Manager Fee. Subject to volume discounts and other special
circumstances described in or otherwise provided for in the “Plan of
Distribution” section of the Prospectus or this Section 5.1, the Company will
pay to the Dealer Manager a dealer manager fee in an amount of up to 2.5% of the
gross proceeds from the sale of the Offered Shares (the “Dealer Manager Fee”), a
portion of which may be reallowed to Participating Dealers (as described more
fully in the Participating Dealer Agreement entered into with such Participating
Dealer), which reallowance, if any, shall be determined by the Dealer Manager in
its discretion based on factors including, but not limited to, the number of
shares sold by such Participating Dealer, the assistance of such Participating
Dealer in marketing the Offering and due diligence expenses incurred, and the
extent to which similar fees are reallowed to participating broker-dealers in
similar offerings being conducted during the Offering Period. The Company will
not pay to the Dealer Manager a Dealer Manager Fee in respect of shares issued
pursuant to the Company’s DRIP.


(c) Distribution and Stockholder Servicing Fee.




1

--------------------------------------------------------------------------------




(i) Amount. Upon the terms set forth in the Prospectus and subject to the
limitations set forth below, the Advisor will pay the Dealer Manager, subject to
the termination clause set forth in subsection (iii) below, without
reimbursement from the Company, an ongoing distribution and stockholder
servicing fee that accrues daily in an amount equal to 1/365th of up to 1.0% of
the net asset value per Offered Share as of the end of each quarterly period
following the date of purchase on a continuous basis from year to year (the
“Distribution and Stockholder Servicing Fee”) for providing the services
described in Exhibit B attached hereto. The Advisor will not pay a Distribution
and Stockholder Servicing Fee in respect to shares issued pursuant to the
Company’s DRIP.


(ii) Payment. The Advisor will pay the Distribution and Stockholder Servicing
Fee to the Dealer Manager on a quarterly basis in arrears. The Dealer Manager
will reallow all of the Distribution and Stockholder Servicing Fee to
Participating Dealers as marketing fees or to defray other distribution-related
expenses.


(iii) Termination of the Distribution and Stockholder Servicing Fee. The Advisor
will continue to pay the Distribution and Stockholder Servicing Fee to the
Dealer Manager until the earliest to occur of the following: (i) a listing of
the Offered Shares on a national securities exchange, or any other liquidity
event described in the Prospectus; (ii) following the completion of the
Offering, total underwriting compensation in the Offering, paid from any source,
equals 10% of the gross proceeds from the Offering; (iii) there are no longer
any Offered Shares outstanding; (iv) the end of the quarter in which the
Company’s transfer agent, on behalf of the Company, determines that total
underwriting compensation, including Selling Commissions, the Dealer Manager
Fee, the Distribution and Stockholder Servicing Fee and other elements of
underwriting compensation with respect to such Offered Share, would be in excess
of 8.5% of the actual price paid for such Offered Share; (v) the end of the
quarter in which the Company’s transfer agent, on behalf of the Company,
determines that the Distribution and Stockholder Servicing Fee with respect to
such Offered Share would be in excess of 3.0% of the actual price paid for such
Offered Share; (vi) the date on which such Offered Share is repurchased by the
Company or is no longer outstanding; (vii) the date on which the holder of such
Offered Share or its agent notifies the Company or its agent that he or she is
no longer represented by the Participating Dealer through which the holder
purchased such Offered Share and is represented by a new Participating Dealer;
provided that the Advisor will continue paying the Distribution and Stockholder
Servicing Fee, which shall be reallowed to the new Participating Dealer, if the
new Participating Dealer enters into a Participating Dealer Agreement or
otherwise agrees to provide the services set forth on Exhibit B to this
Agreement; or (viii) the date when the Adviser no longer serves as our
investment adviser.
 
(d) Sales to Participating Dealers. As described in the Prospectus, the Dealer
Manager may sell Offered Shares to Participating Dealers, their retirement
plans, their representatives and the family members, IRAs and qualified plans of
their representatives at the public offering price, net of selling commissions.
For purposes of this discount, a family member includes such person’s spouse,
parent, child, sibling, mother- or father-in-law, son- or daughter-in law or
brother- or sister-in-law. 
 
(e) Payment. All amounts payable to the Dealer Manager pursuant to this Section
5.1(a) and Section 5.1(b) will be paid in full within thirty (30) days after the
investor subscribing for the Offered Shares is admitted as a stockholder of the
Company.
 
(f) Underwriting Compensation. Notwithstanding anything to the contrary
contained herein, in no event shall the total aggregate underwriting
compensation paid by the Dealer Manager to the Participating Dealers
participating in each Offering, including, but not limited to, selling
commissions, the Dealer Manager Fee, the Distribution and Stockholder Servicing
Fee and the expense reimbursements set forth in Section 3.2, exceed ten percent
(10.0%) of the gross proceeds from the sale of Offered Shares in each Offering
as of the end of each Offering. Notwithstanding the above, unless otherwise
agreed to by the applicable parties, for sales of Offered Shares sold prior to
the effective date of this Amendment, Selling Commissions and the Dealer Manager
Fee shall be paid pursuant to the Participating Dealer Agreement in effect at
the time of sale of such Offered Shares.
2.
Exhibit B. Exhibit B attached hereto is hereby incorporated into the Dealer
Manager Agreement.

3.
Continued Effect. Except as specifically set forth herein, all other terms and
conditions of the Dealer Manager Agreement shall remain unmodified and in full
force and effect. In the event of any conflict



2

--------------------------------------------------------------------------------




between the terms of the Dealer Manager Agreement and the terms of this
Amendment, the terms of this Amendment shall control.
4.
Governing Law. This Amendment and any matters arising out of or relating in any
way whatsoever to this Amendment (whether in contract, tort or otherwise) shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regard to the principals of conflicts of laws.

5.
Counterparts. This Amendment may be executed in any number of counterparts,
including by telecopy or other electronic methods. Each counterpart, when
executed and delivered, shall be an original contract, but all counterparts,
when taken together, shall constitute one and the same instrument.

[Signatures on following page.]


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.
SIERRA INCOME CORPORATION


By:_/s/ Seth Taube__________________________ ________
Name: Seth Taube
Title: Chairman and Chief Executive Officer


SIC ADVISORS LLC


By:_/s/ Seth Taube__________________________________
Name: Seth Taube
Title: Chief Executive Officer


SC DISTRIBUTORS, LLC


By:_/s/_Patrick Miller________________________________
Name: Patrick Miller
Title: President


4

--------------------------------------------------------------------------------






Exhibit B


SERVICES


•
Maintain all licenses with FINRA necessary to carry on the activities required
by the Agreement and Participating Dealer Agreement, as applicable.



•
Prepare investor reporting materials or correspondences, including mailing
portfolio update materials to investors.



•
Assist the Company with regulatory compliance.



•
Host stockholder and/or advisor meetings regarding the Company, and offer to
meet with a holder of Offered Shares, no less than annually to provide the
overall guidance on the holder’s investment in the Company, including the
mechanics of the Company’s distribution reinvestment plan, share repurchase
program or a tender offer, or to answer questions about account statements or
valuations.



•
Host functions with Participating Dealers and registered investment advisers to
present updates on the Offering, such as:



o
Conference calls,

o
Videoconferencing,

o
Road shows,

o
Due diligence meetings, and

o
Client appreciation events.



•
Provide information or services to investors related to the Company’s
distribution reinvestment plan or share repurchase program.



•
Respond to investor inquiries, including, for example, discussing with a holder
of Offered Shares, upon such holder’s request any questions related to the
holder’s investment in the Company, such as questions regarding account
statements, distributions, Form 1099 and basic taxability.



•
Provide information to investors related to the financial status of the Company,
valuations, taxes and issues requiring stockholder votes or actions.



•
Communicate to investors and/or their representatives regarding:



o
Proxy statement mailings,

o
Portfolio acquisitions,

o
Portfolio sales,

o
Revenue/net operating income/funds from operations/modified funds from
operations data

o
Changes in the net asset value per share,

o
Liquidity event status, and

o
Inquiries regarding media coverage of the Company’s sponsor or its securities
offerings.







5

--------------------------------------------------------------------------------




•
Provide account maintenance services, including processing:



o
Account title changes,

o
Address changes,

o
Beneficiary changes,

o
Account transfers,

o
Custodial changes,

o
Dealer changes,

o
Redemption requests,

o
Required minimum distribution requests, and

o
DRIP changes.



•
Provide ongoing updates to Participating Dealers, registered investment advisers
and their personnel regarding the Offering.



•
Update its website on an ongoing basis to contain updated information regarding
the Offering.





6